Name: Commission Regulation (EEC) No 1422/92 of 27 May 1992 reducing the basic price and buying-in price for peaches and nectarines for the 1992/93 marketing year following the overrun of the intervention threshold for 1991/92
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 29. 5. 92 Official Journal of the European Communities No L 148/19 COMMISSION REGULATION (EEC) No 1422/92 of 27 May 1992 reducing the basic price and buying-in price for peaches and nectarines for the 1992/93 marketing year following the overrun of the intervention threshold for 1991/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 56/92 (2), and in particular Article 16b (4) thereof, Whereas Commission Regulation (EEC) No 1182/91 (3) fixed the intervention thresholds for the 1991 /92 marke ­ ting year at 269 700 tonnes for peaches and 62 400 tonnes for nectarines ; Whereas, pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 (1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16b of Regula ­ tion (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 1623/91 (*), if, during a marketing year, inter ­ vention measures taken for peaches and nectarines involve quantities exceeding the intervention thresholds fixed for those products and for that marketing year, the basic and buying-in prices fixed for those products for the following marketing year are reduced by 1 % for each 23 000 tonnes in the case of peaches and each 3 000 tonnes in the case of nectarines by which those thre ­ sholds are exceeded ; Whereas, on the basis of information supplied by the Member States, the intervention measures taken by the Community for the 1991 /92 marketing year related to 424 423 tonnes for peaches and 79 610 tonnes for necta ­ rines ; whereas the Commission therefore notes an overrun in the intervention thresholds fixed for that marketing year of 154 723 tonnes for peaches and 17 210 tonnes for nectarines ; Whereas, consequently, the basic and buying-in prices for peaches and nectarines for the 1992/93 marketing year, as fixed by Council Regulation (EEC) No 1378/92 of 21 May 1 992, fixing for the 1 992/93 marketing year certain prices and other amounts in the fruit and vegetables sector (*), must be reduced by 6 % for peaches and by 5 % for nectarines ; Whereas, pursuant to Article 18b (2) of Regulation (EEC) No 1035/72, withdrawals on the territory of the former German Democratic Republic before the end of the 1991 /92 marketing year are not taken into consideration in assessing whether intervention thresholds have been exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for peaches and nectarines v for the 1992/93 marketing year, as fixed by Regulation (EEC) No 1378/92, shall be reduced by 6 % for peaches and 5 % for nectarines and shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . 0 OJ No L 122, 7. 5 . 1992, p. 3 . (3) OJ No L 115, 8 . 5 . 1991 , p. 11 . (4) OJ No L 198, 26. 7. 1988, p. 9 . O OJ No L 150, 15. 6. 1991 , p. 8 . (6) OJ No L 147, 29. 5 . 1992, p. 7. No L 148/20 Official Journal of the European Communities 29. 5. 92 ANNEX BASIC AND BUYING-IN PRICES 1992/93 MARKETING YEAR Peaches For the period 1 June to 30 September 1992 (ECU/100 kg net) Basic price Buying-in price \ EUR 10 Spain Portugal EUR 10 Spain Portugal June 42,70 41,38 42,70 23,71 22,99 23,71 July to September 40,31 39,23 40,31 22,58 21,98 22,58 These prices relate to peaches of the following varieties : Amsden, Cardinal , Charles Ingouf, Dixired, Jero ­ nimo, J.H. Hale, Merril Gemfree, Michelini, Red Haven, San Lorenzo, Springcrest and Springtime, quality class I, size 61 to 67 mm, put up in packages. Nectarines For the period 1 June to 31 August 1992 (ECU/100 kg net) Basic price Buying-in price June 56,26 27,00 July to August 51,88 24,90 These prices relate to nectarines of the following varieties : Armking, Crimsongold, Early sun grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark red gold, quality class I, size 61 to 67 mm, put up in packages. NB : The prices in this Annex do not include the cost of the packaging in which the products are put up.